Matter of Allen (2018 NY Slip Op 06684)





Matter of Allen


2018 NY Slip Op 06684


Decided on October 5, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed Sept. 28, 2018.)


&em;

[*1]MATTER OF KEVIN R. ALLEN, A DISBARRED ATTORNEY.

MEMORANDUM AND ORDER
 Order entered, pursuant to Judiciary Law § 90 (4) (b), striking respondent's name from the roll of attorneys, effective August 23, 2018.